Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,716,190. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations have been shown in the subject matter as follows.

With regards to claim 1. A sensor fixed atop a structure, the sensor comprising: 
an image-capturing device configured to collect image data; and 
an electronic processing device configured to 
receive, via the image-capturing device, the image data, 
determine a wobble state of the image data, 
perform a first timeout for a first predetermined time period when the wobble state is approximately equal to a wobble state level, and 
(as shown in U.S. Patent 10,716,190, claim 1; the wobble state level can be a second threshold).

Claims 2 thru 6 are rejected based upon their dependency to claim 1.

With regards to claim 7. The sensor recited in claim 1, wherein a processing time related to the algorithm is decreased as a result of said processing device learning at least one attribute of the image data (as shown in U.S. Patent 10,716,190, claim 6).

With regards to claim 8. The sensor recited in claim 1, wherein the structure is a light pole (as shown in U.S. Patent 10,716,190, claim 7).

With regards to claim 9. The sensor recited in claim 1, wherein the electronic processor is further configured to control a lighting device based on the image data (as shown in U.S. Patent 10,716,190, claim 8).

With regards to claim 10. A method of controlling the operation of a lighting device fixed atop a structure, the method comprising: 
capturing image data using a sensor module; 
performing, via an electronic processing device, a first timeout for a first predetermined time period if the wobble state value is approximately equal to a wobble 
determining the lighting device is wobbling based on the process (as shown in U.S. Patent 10,716,190, claim 9; also see U.S.C. 112 rejection below).

Claim 11 is rejected based upon its dependency to claim 10 

With regards to claim 12. The method of claim 10, wherein a processing time related to performing the process is decreased as a result of said processing device learning at least one attribute of the image data (as shown in U.S. Patent 10,716,190, claim 10).

With regards to claim 13. The method of claim 10, further comprising, determining, via the electronic processing device, whether a motion is detected based on the process (as shown in U.S. Patent 10,716,190, claim 11).

With regards to claim 14. The method of claim 13, wherein said motion includes irrelevant motion (as shown in U.S. Patent 10,716,190, claim 12).

With regards to claim 15. The method of claim 14, wherein said irrelevant motion corresponds to movement of a non-human (as shown in U.S. Patent 10,716,190, claim 13).

With regards to claim 16. The method of claim 15, wherein said non-human includes one or more of an insect and a plant (as shown in U.S. Patent 10,716,190, claim 14).

With regards to claim 17. The method of claim 10, wherein a processing time related to the algorithm is decreased as a result of said processing device learning at least one attribute of the image data (as shown in U.S. Patent 10,716,190, claim 15).

With regards to claim 18. The method of claim 10, wherein the structure is a light pole (as shown in U.S. Patent 10,716,190, claim 16).

With regards to claim 19. The method of claim 10, further comprising controlling, via the electronic processing device, a lighting device based on the filtered image data (as shown in U.S. Patent 10,716,190, claim 17).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
10 recites the limitation "the wobble state value” in line 5.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 10 recites the limitations " if the wobble state value is approximately equal to a wobble state value” in line 5 and “if the wobble state value is approximately equal to the wobble state value” in lines 6 and 7. It is unknown to one of common knowledge in the art at the time of the filing to understand the limitation comparison as it appears the same signal is compared against itself to verify they are equal. This comparison has no patentable step. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bishop U.S. Patent 4,853,678 — Lighting sign based on people entering area
Hasegawa U.S. Pub 2012/0194697 - Reducing Gaussian processing time
Lepre U.S. Pub 2008/0021897 — Gray scale use with Gaussian
Reich U.S. Pub 2005/0165517 — Correcting wobble using a camera
Wang U.S. Pub 2013/0034203 — Use of Gaussian mixture models
Yamaoka U.S. Pub 2012/0051651 - Reducing Gaussian processing time
Zhu U.S. Pub 2013/0170696 — Identify objects in video
Laska U.S. Patent 9,082,018 – displaying video from camera feed
Xu U.S. Pub 2014/0355895 – Adaptive motion controls
Verfuerth U.S. Pub 2012/0044350 – Camera’s in street lights

Brown U.S. Pub 2009/0067716 – Analyzing real time video
Thompson U.S. Pub 2007/0109407 – Camera’s for surveillance

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057.  The examiner can normally be reached on M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURTIS R BAHR/Examiner, Art Unit 2844